MURRAH, Chief Judge
(concurring specially).
I agree that this case is indistinguishably similar to the cited cases. In view of the compulsory spacing and drilling unitization, there is nothing in the unexercised pooling option of the lease, which would justify a different result in this case. The failure of the lessee to exercise its pooling option, in no way affects the rule of the cited cases, i. e., that the entire lease is extended beyond its primary term, by production from a well within a prescribed drilling unit, which includes a portion (however small) of the lease.
The judgment must be affirmed, on authority of those cases, but I cannot consent to affirmance of the case without reaffirming my views expressed in Whitaker.